            Case 1:21-cv-00455-KPF Document 21 Filed 06/18/21 Page 1 of 2


                                         BRACEWELL


June 18, 2021


BY ECF AND EMAIL


Honorable Katherine Polk Failla
United States District Court
Southern District of New York, Room 2103
40 Foley Square
New York, New York 10007


Re :      Chikezie Ottah v. Bracewell, 21 Civ. 455 (KPF)


Dear Judge Failla:


We represent the defendant Bracewell LLP in the above-referenced matter and write pursuant
to Rule 4.A of the Court's Individual Practice Rules to respectfully request a pre-motion
conference. The deadline for Bracewell to answer or otherwise respond to the Complaint is
currently set for June 28, 2021 and we anticipate filing a motion to dismiss pursuant to Fed. R.
Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted, as further described
below. We have been in contact with the plaintiff, Mr. Ottah, and he has indicated that he does
not consent to this motion.

Bracewell is an international law firm, headquartered in Houston, Texas with an office located in
New York, New York. Plaintiff has filed a Complaint that appears to allege Bracewell has infringed
U.S. Patent No. 7,152,840 (the "'840 Patent"), for a "Book Holder," purportedly owned by him.
Plaintiff alleges that Bracewell infringed the '840 Patent by manufacturing, selling and/or
mounting camera equipment for the New York Metropolitan Transportation Authority ("MTA'' ).
However, as Bracewell provides legal services and does not manufacture, produce, sell, or
otherwise supply camera mounts or any other similar products, Plaintiff has sued the wrong
entity. Bracewell has not infringed on Plaintiff's purported patent, and the Complaint does not
state a plausible infringement claim against Bracewell. See Bell At/. Corp. v. Twombly, 550 U.S.
544, 570 (2007).




Rachel B. Goldman         T: +l.212.508.6135      F: +l.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020-1100
                          rachel.goldman@bracewell.com         bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
              Case 1:21-cv-00455-KPF Document 21 Filed 06/18/21 Page 2 of 2


                                            BRACEWELL


June 18, 2021
Page 2



Further, Plaintiff's conclusory allegations of infringement are insufficient to plausibly plead an
infringement claim. See Ottah v. BMW, 230 F.Supp. 3d 192, 197 (S.D.N.Y. 2017) ("Plaintiff's
unsupported, conclusory assertions of infringement, which are inconsistent with the plain
language of the '840 patent, fail to plead plausibly [a claim for infringement].").

Additionally, to the extent the Complaint could be liberally construed to allege a claim against
Bracewell for its representation of a former client that Plaintiff believes infringed his patent, such
a claim must also be dismissed. Under New York law, an attorney cannot be liable to a third party
for legal services rendered to a client absent a showing of malicious intent or personal interest.
See, e.g., Ray Legal Consulting Group v. DiJoseph, No. 13 Civ. 6867 (KPF), 2016 WL 1451547, at
*8 (S.D.N.Y. Apr. 12, 2016) (citing Newburger, Loeb & Co. v. Gross, 563 F.2d 1057, 1080 (2d Cir.
1977) ("Under New York law an attorney generally cannot be held liable to third parties for
actions taken in furtherance of his role as counsel unless it is shown that he 'did something either
tortious in character or beyond the scope of his honorable employment."')). Plaintiff makes no
such allegation, even when the Complaint is construed in the light most favorable to him, and
there is no cognizable basis for such a claim.

Accordingly, the Complaint does not allege plausible claims for relief and should be dismissed for
failure to state a claim upon which relief can be granted. 1 See Twombly, 550 U.S. at 570.

We respectfully request that the Court set a pre-motion conference and/or set a briefing
schedule for Bracewell's anticipated motion to dismiss the Complaint.

We appreciate the Court' s consideration of this matter.

Respectfully submitted,




Rachel B. Goldman
Partner

CC:        Chikezie Ottah, prose (via Fedex, with cited cases included)




1   Bracew ell may supple me nt the above mentioned grounds for it s ant icipated mot ion to dismiss.



AUSTIN     CONNECTICUT     DALLAS   DUBAI   HOUSTON   LONDON    NEW YORK    SAN ANTONIO     SEATTLE     WASHINGTON, DC
